     Case 2:18-cr-00170-APG-DJA Document 50 Filed 05/21/20 Page 1 of 5




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    330 E. Charleston Blvd., Suite 100
3    Las Vegas, Nevada 89104
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Kenneth Hall
7
                          UNITED STATES DISTRICT COURT
8
                               DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                      2:18-cr-00170-APG-DJA
10

11                       Plaintiff,              STIPULATION TO CONTINUE
12
      vs.                                              SENTENCING

13    KENNETH HALL,                                    (Second Request)
14
                         Defendant.
15

16

17          IT IS HEREBY STIPULATED AND AGREED, by and between
18
     Nicholas A. Trutanich, United States Attorney, and Daniel J. Cowhig,
19

20   Assistant United States Attorney, counsel for the United States of America,
21
     and William H. Brown, Esq., of BROWN MISHLER, PLLC, counsel for
22
     defendant Kenneth Hall, that the sentencing hearing currently scheduled for
23

24   June 10, 2020, at 10:00 a.m., be vacated and continued at least sixty (60)
25
     days (to at least August 10, 2020), or alternatively to a subsequent date and
26

27   time convenient to the Court.

28          This Stipulation is entered for the following reasons:


                                             1
     Case 2:18-cr-00170-APG-DJA Document 50 Filed 05/21/20 Page 2 of 5




1
           1.    This is the second requested continuance for sentencing.

2          2.    Mr. Hall has a detainer for a companion state case (State v. Hall,
3
     Docket No. 18CRH000596, currently pending in Henderson Justice Court)
4

5    that should, and most likely be, dismissed in light of this case. Unless and
6
     until that happens, the related detainer will adversely affect Mr. Hall’s BOP
7
     classification, which, in turn, may result in designation to a higher security
8

9    facility and/or limit Mr. Hall’s access to in-custody rehabilitative ad
10
     educational programs.
11

12
           3.    Specifically, it appears that pursuant to BOP Program Statement

13   (“P.S.”) 5100.08 Chapter 6 § B and Appendix A, p. 3 (2019), the detainer will
14
     result in an additional point for classification purposes.
15

16         4.    That Mr. Hall not be unnecessarily excluded from BOP
17
     educational and rehabilitation programs is important for obvious reasons and
18
     also because Mr. Hall will likely be ineligible to participate in the BOP’s most
19

20   effective residential drug treatment program (RDAP) because of a two-level
21
     sentencing enhancement for possession of a firearm. See P.S. 5162.05(4)(b) &
22

23
     (d); see also, Grassi v. Hood, 251 F.3d 1218, 1221 (9th Cir.), amended on reh'g

24   en banc, 260 F.3d 1158 (9th Cir. 2001) (BOP has discretionary authority to
25
     categorically exclude prisoners who receive a two-point (gun) sentencing
26

27   enhancement). This likely exclusion from RDAP makes Mr. Hall’s access to
28
     other BOP programs all the more important.


                                             2
     Case 2:18-cr-00170-APG-DJA Document 50 Filed 05/21/20 Page 3 of 5




1
           5.    Mr. Hall only recently discovered this detainer, and defense

2    counsel is currently coordinating with Mr. Hall’s state public defender to
3
     resolve the detainer issue but seeks more time to secure a lifting of the
4

5    detainer.
6
           6.    Separately, Mr. Hall prefers an in-person sentencing without
7
     masks, after an opportunity to consult and prepare with his counsel in person
8

9    for the sentencing and is willing to wait until prudent safety measures would
10
     allow that to happen without unnecessary risk to any of the parties.
11

12
           7.    The government does not believe that on balance the interests of

13   justice would be harmed by a continuance to accommodate Mr. Hall’s
14
     preference. Should conditions permit an earlier sentencing, the government
15

16   will not oppose a request by Mr. Hall to advance his sentencing.
17
           8.    Therefore, both to allow sufficient time to remedy the detainer
18
     issue, and to allow Mr. Hall to personally appear and to allow him to confer
19

20   with his counsel in person beforehand, the parties seek a continuance of at
21
     least 60 days.
22

23
           9.    Defendant is in custody and does not object to the need to

24   continue sentencing.
25
           10.   The government agrees to the requested continuance.
26

27

28




                                            3
     Case 2:18-cr-00170-APG-DJA Document 50 Filed 05/21/20 Page 4 of 5




1
           This is the second request for a continuance of sentencing.

2          Date: May 21, 2020
3
      Counsel for KENNETH HALL                 NICHOLAS A. TRUTANICH
4
                                               United States Attorney
5
      /s/ William Brown                        /s/ Daniel J. Cowhig
6
      WILLIAM H. BROWN                         DANIEL J. COWHIG
7     BROWN MISHLER, PLLC                      Assistant United States Attorney
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           4
     Case 2:18-cr-00170-APG-DJA Document 50 Filed 05/21/20 Page 5 of 5




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    330 E. Charleston Blvd., Suite 100
3    Las Vegas, Nevada 89104
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Kenneth Hall
7
                         UNITED STATES DISTRICT COURT
8
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                    2:18-cr-00170-APG-DJA
10

11                      Plaintiff,                ORDER CONTINUING
12
      vs.                                          SENTENCING DATE

13    KENNETH HALL,
14
                        Defendant.
15

16

17
            Based on the pending stipulation of counsel, and good cause appearing
18

19    therefore, the Court hereby vacates the current sentencing date of June 10,
20
      2020, and continues the date, such that the new sentencing date shall be
21

22    August 19, 2020 at 2:00 p.m. in Courtroom 6C.

23
            DATED this 21st day of May, 2020.
24

25
                                     UNITED STATES DISTRICT JUDGE
26

27

28




                                           5
